Wiley, O. J.-
2. I concur in an affirmance of the judgment, on the ground that the real estate which appellant agreed to sell appellee, as disclosed by the contract or receipt, may be definitely determined from the language of the contract. “That which may be made certain is certain” is a maxim of the law applicable here. The land which appellant agreed to sell was land owned by her, as is evident from the contract, and embraced all such land she owned “north and west of the graveyard.” A surveyor could certainly accurately determine its boundaries.